MEMORANDUM **
Petitioner Garik Osepian petitions for review of an order issued by the Board of Immigration Appeals (“BIA”) on August 31, 2001, denying as untimely his motion to reopen his deportation proceeding. Osepi-an also seeks to challenge an earlier Feb*652ruary 20, 2001 BIA decision. Because the parties are familiar with the facts of the case, we recount them here only to the extent necessary to explain our rulings.
I. August 31, 2001 Order
Osepian claims that his motion to reopen to apply for suspension of deportation pursuant to Section 203 the Nicaraguan Adjustment and Central American Relief Act, Pub.L. No. 105-100, 111 Stat. 2193 (1997), amended by Pub.L. No. 105-139, 111 Stat. 2644 (1997) (“NACARA”), was timely because the Legal Immigration Family Equity Act, Pub.L. No. 106-553, 114 Stat. 2762 (2000) (the “LIFE Act”), and the Life Act Amendments of 2000, Pub.L. No. 106-554, 114 Stat. 2763 (2000) (“LIFE Act Amendments”), extended the generally applicable September 11, 1998 deadline for the filing of such motions. This claim is without merit.
The LIFE Act itself does not address NACARA § 203 or suspension of deportation. While the LIFE Act Amendments do modify NACARA § 203 with reference to suspension of deportation, they do so only in a limited way not applicable to Osepian. The LIFE Act Amendments provide that the reinstatement of removal orders generally imposed by 8 U.S.C. § 1231(a)(5) on aliens who reenter the country illegally does not apply to applicants for suspension of deportation or cancellation of removal under NACARA § 203. See LIFE Act Amendments § 1505(c). Aliens who benefitted from this amendment were permitted to file motions to reopen in order to apply for suspension of deportation until October 16, 2001. 8 C.F.R. § 3.43(f).
While Osepian argues that this extension applies to him, he has not been subject nor would be subject to reinstatement of a removal order under Section 1231(a)(5). Accordingly, he is not among the class of individuals as to whom the LIFE Act Amendments’ extension of NA-CARA § 203’s general September 11, 1998 filing deadline applies. See 8 C.F.R. § 3.43(c)(2) (an alien eligible to reopen proceedings under Section 1505(c) must establish that he “[w]as or would be ineligible, by operation of [8 U.S.C. § 1231(a)(5) ]” for suspension of deportation or cancellation of removal). Because Osepian did not file his motion to reopen until April 12, 2001, the BIA correctly determined that it was untimely.
II. February 20, 2001 Order
The only petition for review filed by Osepian was with respect to the BIA’s August 31, 2001 order. We lack jurisdiction to consider Osepian’s arguments made with reference to the February 20, 2001 order, because Osepian failed to file a timely petition for review of it. Stone v. INS, 514 U.S. 386, 393-95, 406, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.